PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIU et al.
Application No. 15/770,076
Filed: 20 Apr 2018
For: EVOLVED CAS9 PROTEINS FOR GENE EDITING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed January 25, 2021.

On May 6, 2020, the examiner issued a NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES (Notice to Comply), setting a two-month statutory period from the date of the Notice to reply. Extensions of this period were available under 37 CFR 1.136(a). 

On January 14, 2021, the examiner issued a Notice of Abandonment stating the application became abandoned in view of applicant’s failure to file a timely and proper reply Notice to Comply mailed May 6, 2020. Specifically, the Notice of Abandonment indicated that no reply had been received in the USPTO in response to the Notice to Comply mailed May 6, 2020. 

On January 25, 2021, applicant filed the present petition to withdraw holding of abandonment. Applicant asserts applicant filed a timely reply to the Notice to Comply on June 30, 2020. With the petition, applicant provided a copy of the original response filed on June 30, 2020.

A review of the record reveals the Office received a response on June 30, 2020, within two months of the May 6, 2020 mailing date of the Notice to Comply. The reply filed on June 30, 2020, is located in the Image File Wrapper for this application. Accordingly, the record shows the Office received a timely reply within the response period set in the Notice to Comply of May 6, 2020. Therefore, the Office erred in holding the application abandoned and issuing the Notice of Abandonment on January 14, 2021.

The petition to withdraw holding of abandonment is GRANTED. 

The application is restored to pending status because applicant filed a timely reply to the Notice to Comply on June 30, 2020. 

This application is being referred to Technology Center Art Unit 1636 for consideration of the reply filed June 30, 2020.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.  All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions